                                                Entered on Docket
                                                July 29, 2021
                                                EDWARD J. EMMONS, CLERK
                                                U.S. BANKRUPTCY COURT
                                                NORTHERN DISTRICT OF CALIFORNIA


  1 KELLER BENVENUTTI KIM LLP                      Signed and Filed: July 29, 2021
    Tobias S. Keller (#151445)
  2 (tkeller@kbkllp.com)
    Gabrielle L. Albert (#190895)
  3 (galbert@kbkllp.com)
    650 California Street, Suite 1900
  4 San Francisco, CA 94108
                                                   ________________________________________
  5 Tel: (415) 496-6723                            DENNIS MONTALI
    Fax: (650) 636-9251                            U.S. Bankruptcy Judge
  6
    MILLER STARR REGALIA
  7 Arthur F. Coon (#124206)
    (Arthur.coon@msrlegal.com)
  8 Matthew Henderson (#229259)
    (matthew.henderson@msrlegal.com)
  9 A Professional Law Corporation
    1331 N. California Blvd., Fifth Floor
 10 Walnut Creek, CA 94596
    Tel: (925) 935-9400
 11 Fax: (925) 933-4126

 12 Attorneys for Debtors and
    Reorganized Debtors
 13
                             UNITED STATES BANKRUPTCY COURT
 14
                            NORTHERN DISTRICT OF CALIFORNIA
 15                               SAN FRANCISCO DIVISION

 16   In re:                                            Case Nos. 19-30088 (DM)
                                                        (Lead Case)
 17   PG&E CORPORATION,                                 (Jointly Administered)
 18                 - and -
                                                        Chapter 11
 19   PACIFIC GAS AND ELECTRIC
      COMPANY,                                          Adv. Case Nos. 20-03122 and 20-03124
 20                                                     (consolidated)
                         Reorganized Debtors.
 21                                                     ORDER APPROVING STIPULATION
                                                        MODIFYING INJUNCTION
 22
                                                        [No Hearing Requested]
 23
      CITY OF LAFAYETTE, a municipal
 24   corporation,                                      Complaints Filed: October 30, 2020 and
                     Plaintiff,                         November 13, 2020
 25
               v.
 26
      PACIFIC GAS AND ELECTRIC
 27   COMPANY,
                     Defendant.
 28

Case: 20-03122         Doc# 16   Filed: 07/29/21    Entered: 07/29/21 13:30:33       Page 1 of 2
  1          The Court having considered the Stipulation Modifying Injunction dated July 27, 2021

  2 [Dkt. No. 15] (the “Stipulation”),1 entered into by Pacific Gas and Electric Company (“PG&E”),

  3 as debtor and reorganized debtor (the “Debtor” or the “Reorganized Debtor”) in the above-

  4 captioned cases (the “Chapter 11 Cases”) and the City of Lafayette (the “City”), on the other

  5 hand; and pursuant to such Stipulation and agreement of the Parties, and good cause appearing,

  6          IT IS HEREBY ORDERED THAT:

  7          1.     The Stipulation is approved.

  8          2.     The Injunction is hereby modified so as to not apply to the seven trees identified in

  9 Exhibit 1 attached to the Stipulation. Upon the entry of this Order, PG&E shall be free to alter or
 10 remove those seven trees.

 11          3.     Except as expressly modified herein, the Injunction shall remain in full force and

 12 effect until otherwise modified or terminated by this Court.

 13          4.     The Stipulation is binding on the Parties and each of their successors in interest.

 14          5.     The Stipulation constitutes the entire agreement and understanding of the Parties

 15 relating to the subject matter thereof and supersedes all prior agreements and understandings

 16 relating to the subject matter thereof.

 17          6.     This Court shall retain jurisdiction to resolve any disputes or controversies arising

 18 from the Stipulation or this Order.
 19 APPROVED AS TO FORM AND CONTENT:

 20 Dated: July 27, 2021                        BEST BEST & KRIEGER LLP

 21
                                                By:           /s/ Caroline R. Djang
 22                                                    CAROLINE R. DJANG
                                                       SCOTT W. DITFURTH
 23                                                    Attorneys for Plaintiff City of Lafayette
 24
                                          *** END OF ORDER ***
 25

 26

 27   1
      Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them
 28 in the Stipulation.

Case: 20-03122      Doc# 16     Filed: 07/29/21       Entered: 07/29/21 13:30:33      Page 2 of 2
